 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                 -X
 VICTORIA PAGAN,

                                Plaintiff,

                    -against-
                                                             MEMORANDUM AND ORDER
 PIER 76, INC., JOE & PAT'S PIZZERIA,
                                                                 18 CV 1460(KAM)(CLP)
 INC., JOE & PAT'S PIZZERIA &
 RESTAURANT,LLC,PAPPAGUSTO,INC.,
 GENNARO      PAPPALARDO, JEREMY
 PAPPALARDO


                                Defendants.
                                                  -X
 POLLAK,United States Magistrate Judge:

        On March 8, 2018, plaintiff Victoria Pagan commenced this lawsuit individually and on

behalf of others similarly situated against Pier 76,Inc., Joe & Pat's Pizzeria, Inc., Joe & Pat's

Pizzeria & Restaurant, LLC,Pappagusto, Inc., Gennaro Pappalardo, and Jeremy Pappalardo

(collectively,"defendants"), seeking unpaid minimum wages and overtime wages pursuant to the

Fair Labor Standards Act("FLSA"),29 U.S.C. § 201 et seq.. and the New York Labor Law

("NYLL")§ 650 etseq.

         On November 30,2018, plaintiff filed a request for a pre-motion conference seeking an

Order from the Court regarding conditional certification ofthe collective. Plaintiff asserts that she

has been attempting to confer with defendants on the language of the proposed Notice and

Consent Form and attempted to obtain from defendants the contact information necessary to send

the notice to similarly situated employees. (11/30/18 Ltr.' at 1). Despite this Court's specific




       ' Citations to "11/30/18 Ltr." refer to plaintiffs Request for Pre-Motion Conference
 Regarding Collective Certification, filed on November 30,2018.

                                                   1
direction to the parties at the October 30, 2018 conference, plaintiff contends that defendants have

not responded to plaintiffs efforts to confer. (Id.l

         Accordingly, plaintiff now requests an Order from the Court approving the proposed

Judicial Notice and the proposed Consent Form. (Id. at 1-2). Moreover, plaintiff requests that the

Court Order defendants to produce contact information for "all hourly(non-management) workers

employed by(or working at, if'off the books') either restaurant at any time between 6 years
before the filing ofthe complaint and 11/30/2018." (Id at 2). Plaintiff requests the full name,
phone number(s), email address(es), mailing address(es), dates of employment, and position(s) of
the potential collective members. (Id.) Finally, plaintiff requests that the Court Order a 60-day
opt-in period and direct distribution ofthe notice through mail, email, posting at the restaurants,
text, and social media in English.

         Since defendants have not responded to plaintiffs counsel's repeated requests for

collaboration(s^ id at 1), the Court Orders the following: 1) defendants are to produce the
requested contact information in one week, bv December 13,2018;2)the proposed Judicial
Notice is approved; 3)the proposed Consent Form is approved; and 4)the procedures set forth by
plaintiff are approved.

         The Clerk is directed to send copies of this Order to the parties either electronically

 through the Electronic Case Filing(ECF)system or by mail.
         SO ORDERED.

 Dated: Brooklyn, New York
         December 4,2018
                                                          /s/ Cheryl Pollak
                                                                  •




                                                   Cheryl L^ollak
                                                   United ^tes Magistrate Judge
                                                   Eastem^istrict ofNew York
